Citation Nr: 0303162	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  02-09 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to increased evaluation for residuals, second 
degree burns of back, currently evaluated as 0 percent 
disabling.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from December 1942 to October 
1945.

This matter comes before the Board on appeal from a July 2001 
rating decision of the Buffalo, New York, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
confirmed an evaluation of 0 percent disabling.

During the time this case was under appeal, the criteria for 
rating scars changed.  See 67 Fed. Reg. 49,590-49,599 (July 
31, 2002).  The new rules became effective as of August 30, 
2002.  Review of the new criteria, as they pertain to this 
case, reveal that there is no significant difference in the 
old and the new criteria.  The scars are generally based on 
size, tenderness, or limitation of function.  As such, the 
Board can proceed without prejudice to the veteran.


FINDINGS OF FACT

1.  The veteran incurred his burn injuries to his back in 
October 1943 while in active service.

2.  The veteran was granted service connection for his injury 
residuals in August 1992.

3.  The veteran's burn residuals are manifested by an 11 
centimeter by 2 centimeter slightly hypopigmented scar on the 
right infrascapular area.  The scar is non-tender. There is 
no adherence, ulceration, or breakdown of the skin; no 
underlying tissue loss; no inflammation, no edema; and, no 
keloid formation.  Texture-wise, there are a few ropy areas 
and a few atrophic areas.  Disfigurement is mild.  No 
limitation of function has been described.

4.  The veteran's scar is neither deep, unstable, painful on 
motion, nor 144 square inches (929 square centimeters), or 
larger, in size.
CONCLUSION OF LAW

The criteria for an evaluation in excess of 0 percent have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.118, 
Diagnostic Codes (DCs) 7802-7805 (2002); 67 Fed. Reg. 49,590-
49,599 (July 31, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et. seq. (West Supp. 2002) redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, as well as a duty to notify the claimant 
what information and evidence, if any, the claimant is to 
provide, what evidence VA will attempt to obtain, and for the 
claimant to submit any information or evidence in his or her 
possession.  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  VA implemented the VCAA in 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).

In the May 2002 Statement of The Case (SOC), the RO informed 
the veteran of VA's duty to assist claimants develop claims, 
including the duty of VA to obtain records to assist the 
veteran with substantiating a claim, including providing a 
medical examination.  Further, the veteran was informed by RO 
letter of the information that he had to provide and the 
information that the VA would get.  Therefore, the Board is 
satisfied that the RO has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159(b) (2002). The Board discerns no reason to 
delay adjudication for more specific notice as to which party 
might obtain what information.

Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  38 C.F.R. § 3.159(c) (2002).  (It is noted that 
these provisions were set forth in detail in the SOC).

After reviewing the record in this case, the Board is 
satisfied that the RO complied with the duty to notify and 
assist the veteran, and that all relevant facts have been 
properly developed. As there is no additional evidence to be 
obtained, the Board will address the case on its merits. 

Historically, the veteran incurred his burn injury in October 
1943 when a truck, in which he was a passenger, was in an 
accident and the gas tank exploded.  Extensive inpatient 
treatment of the injury included a skin graft.  As noted, the 
veteran was granted service connection for his injury in an 
August 1992 rating decision, which evaluated the veteran's 
injury residuals as 0 percent disabling.

Prior to addressing the substantive merits of the veteran's 
claim for an increased evaluation, the Board first will 
address the veteran's assertion, via the Form 9, that his VA 
Compensation and Pension Examination was inadequate.  He also 
requested another examination.  The veteran does not assert 
any specific reason or basis as to how his VA medical 
examination may have been inadequate.  Thus, the Board will 
assess his assertion in light of the objective regulatory 
criteria.

If an examination report does not contain sufficient detail, 
it must be returned as inadequate for evaluation purposes.  
Any diagnosis resulting from an examination must be supported 
by the findings on the examination report.  38 C.F.R. § 4.2 
(2002).  Further, examination reports should be sufficiently 
informative, from a substantively medical perspective, to 
enable rating specialists or the Board to construct a 
consistent disability picture in order to evaluate a 
veteran's disability reasonably and appropriately.  Id.

At the veteran's June 2001 VA medical examination, the 
examiner took an oral history from the veteran and performed 
a physical examination of the veteran's scar, which is the 
issue of this appeal.  In addition to visibly examining the 
scar, the examiner measured the scar and manipulated or 
palpated it.  The examiner included a diagnosis in the 
examination report.  The Board finds that the June 2001 
medical examination is adequate, both standing alone and as 
part of the veteran's entire claim file.  The Board further 
finds that the diagnosis in the report is fully supported by 
the findings of the examination report, and the examination 
report provides competent medical evidence by which the 
rating criteria of the appropriate DC may be applied.  The 
Board will now address the substantive merits of the 
veteran's claim.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 and Supp. 2002); 38 C.F.R. Part 
4 (2002).  All potentially applicable regulations must be 
applied, Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including 38 C.F.R. §§ 4.1, 4.2, and 4.10, which require 
review of the entire history with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the specified rating criteria but coordination of 
the rating with functional impairment is required.  38 C.F.R. 
§ 4.21 (2002).  The higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2002).  Consideration may not be 
given to factors wholly outside the rating criteria.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The old rating criteria may be applied 
throughout the period of the appeal, if they are more 
favorable to the veteran.  As set forth herein, the rating 
criteria for skin disorders changed, effective August 30, 
2002.  Further, the Board notes that the agency of original 
jurisdiction did not apply the new criteria to the veteran's 
case.  The Board finds, however, that the VA medical 
examination was conducted in a manner which allows clear 
application of the new criteria, and that the new criteria 
are not so significantly different, substantively, so as to 
prejudice the veteran by deciding this case without providing 
specific notice, and a copy, of the new criteria to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Karnas v. Derwinski, 1 Vet. App. 308.

In his April 2001 claim for an increased evaluation, the 
veteran states that his scar is painful and inhibit normal 
motion of his body.  In the June 2002 Form 9, the veteran 
adds that the scar frequently itches (pruritus) and that, 
when itching, the scar is painful and limits motion.  The 
medical evidence does not substantiate this.

The June 2001 examination report reveals that the veteran's 
scar is 11 centimeters by 2 centimeters in area; is slightly 
hypopigmented on the right infrascapular area.  The scar is 
non-tender.  There is no adherence, ulceration, or breakdown 
of the skin; no underlying tissue loss; no inflammation, no 
edema; and, no keloid formation.  Texture-wise, there are a 
few ropy areas and a few atrophic areas.  Disfigurement is 
mild.  Diagnosis is, a well healed second degree burn scar on 
the right infrascapular area with intermittent pruritus.  
There is no limitation of motion and no underlying muscular 
or soft tissue defect.  The scar is nontender and nonpainful.

To warrant a minimum evaluation of 10 percent disabling under 
the criteria in existence prior to August 30, 2002, a scar 
residual of a second degree burn must cover an area or areas 
approximating 1 square foot (.1 square meter) in size, or is 
superficial and poorly nourished with repeated ulceration, or 
tender and painful on objective demonstration.  Otherwise, 
the scar must limit the function of the body part involved.  
38 C.F.R. § 4.118, DCs 7802-7805 (2002) (in effect prior to 
August 30, 2002).

Effective August 30, 2002, to qualify for a minimum 
evaluation of 10 percent, a scar such as the veteran's (a 
scar not located on the head, face, or neck, and is 
superficial without limitation of motion) must be 144 square 
inches (929 square centimeters) or greater in size, unstable, 
or painful on examination.  Otherwise, the scar must limit 
the function of the body part involved.  38 C.F.R. § 4.118, 
DCs 7802-7805 (August 30, 2002).  A superficial scar is one 
not associated with underlying soft tissue damage.  DC 7802, 
Note (2).  An unstable scar is one where, for any reason, 
there is frequent loss of covering skin over the scar.  DC 
7803, Note (1).

When assessed under either the pre-August 30, 2002, criteria 
or the post-August 30, 2002, criteria, the symptomatology of 
the veteran's scar does not meet any of the applicable 
criteria for a 10 percent evaluation.  Per the medical 
examination report, the veteran's scar is neither 
superficial, unstable, nor painful on examination (or 
objective demonstration).  Further, neither does it limit the 
function of any of his body parts.  Given this state of the 
competent credible evidence of record, the preponderance of 
evidence is against an evaluation in excess of 0 percent.  
Accordingly, the evidence is not in equipoise so as to grant 
the veteran the benefit of the doubt.  38 C.F.R. § 3.102 
(2002).

The Board finds no basis on which to disagree with the RO's 
assessment that the veteran's disability picture is not 
unusual or exceptional so as to merit a referral for 
submission of the veteran's file for an extra-schedular 
evaluation.  38 C.F.R. § 3.321(b)(1); Brannon v. West, 12 
Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996).


ORDER

Entitlement to an evaluation in excess of 0 percent for 
residuals, second degree burn of back, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

